
	
		I
		111th CONGRESS
		1st Session
		H. R. 4385
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Meek of Florida
			 (for himself, Ms. Linda T. Sánchez of
			 California, and Mr.
			 Carnahan) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the issuance of United States War Bonds to
		  aid in funding of the operations in Iraq and Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 United States War Bonds Act of
			 2009.
		2.PurposeThe purpose of this Act is to authorize the
			 issuance of United States War Bonds to aid in the funding of the operations in
			 Iraq and Afghanistan.
		3.Authorization for
			 the issuance of United States War BondsSection 3102 of title 31, United States
			 Code, is amended by adding at the end the following:
			
				(f)Issuance of
				United States War Bonds
					(1)In
				generalThe Secretary is authorized to issue bonds under this
				section, to be known as United States War Bonds, to aid in the
				funding of the operations in Iraq and Afghanistan.
					(2)FormThe
				bonds authorized by paragraph (1) shall be in such form and denominations, and
				shall be subject to such terms and conditions of issue, conversion, redemption,
				maturation, payment, and rate of interest as the Secretary may
				prescribe.
					(3)MarketingThe
				Secretary shall carry out a program to encourage sales of United States War
				Bonds, including activities to facilitate the purchase of such bonds.
					(4)Authorization of
				appropriationsThere is authorized to be appropriated $3,000,000
				for carrying out the marketing program described in paragraph
				(3).
					.
		
